DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments with respect to claims 1-8 and 11-18 based on the Response filed on 05/06/2022 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claims 9 and 19 are cancelled. Claims 1-8, 10-18 and 20 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 should underline the amended limitations as claim 11.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuyuki et al. (JP H06194640) in view of Hahn et al. (EP 0101033).

    PNG
    media_image1.png
    372
    465
    media_image1.png
    Greyscale

Regard to claim 1, Kazuyuki et al. disclose a method for fabricating a liquid crystal display device, comprising: 
providing a liquid crystal display panel, wherein the liquid crystal display panel comprises a light-incident surface and a light-emitting surface on opposite sides thereof; 
disposing a first polarizer 5 on the light-incident surface of the liquid crystal display panel; 
depositing a first anti-reflection film 7 on a surface of the first polarizer away from the liquid crystal display panel;
disposing a second polarizer 4 on the light-emitting surface of the liquid crystal display panel; and 
depositing a second anti-reflection film 7 on a surface of the second polarizer away from the liquid crystal display panel.  

Regard to claim 11, Kazuyuki et al. disclose a liquid crystal display device, comprising: a liquid crystal display panel comprising 
a light-incident surface and a light-emitting surface on opposite sides thereof; 
a first polarizer 5 disposed on the light-incident surface of the liquid crystal display panel; 
a first anti-reflection film 7 formed on a surface of the first polarizer away from the liquid crystal display panel; 
a second polarizer 4 disposed on the light-emitting surface of the liquid crystal display panel; and 
a second anti-reflection film 6 formed on a surface of the second polarizer away from the liquid crystal display panel.  

However, Kazuyuki et al. fail to disclose the method for fabricating a liquid crystal display device, wherein
depositing magnesium fluoride on a surface of the first polarizer away from the liquid crystal display panel to form a first anti-reflection film, wherein the first anti-reflection film has a refractive index of 1.23 to 1.38 and a thickness of 81.5 nm to 128 nm; 
depositing magnesium fluoride on a surface of the second polarizer away from the liquid crystal display panel to form a second anti-reflection film, wherein the second anti-reflection film has a refractive index of 1.23 to 1.38 and a thickness of 97.8 nm to 113.8 nm.  

Hahn et al. teach an optical article having an antireflection coating incorporating another embodiment of the invention which the reflectance at a single or very narrow wavelength region can be made to approach zero reflectance shown in Fig. 3. An antireflection coating 29 is disposed on the surface 28 and consists of a plurality of layers including layers 31, 32 and 33. Layer 31 which can be either conducting or nonconducting is disposed on the surface 28. A layer 32 is disposed on the layer 31 and is formed of a low index material such as magnesium fluoride having an index of refraction of 1.38.  The magnesium flouride layer can typically have a thickness of approximately 110 nanometers.  In the same motivation, it is obvious that the method for fabricating a liquid crystal display device, wherein
depositing magnesium fluoride on a surface of the first polarizer away from the liquid crystal display panel to form a first anti-reflection film, wherein the first anti-reflection film has a refractive index of 1.83 in the range of 1.23 to 1.38 and a thickness of 110nm in the range of 81.5 nm to 128 nm; 
depositing magnesium fluoride on a surface of the second polarizer away from the liquid crystal display panel to form a second anti-reflection film, wherein the second anti-reflection film has a refractive index of 1.83 in the range of 1.23 to 1.38 and a thickness of 110nm in the range of 97.8 nm to 113.8 nm.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method for fabricating a liquid crystal display device as Kazuyuki et al. disclosed, wherein depositing magnesium fluoride on a surface of the first polarizer away from the liquid crystal display panel to form a first anti-reflection film, wherein the first anti-reflection film has a refractive index of 1.23 to 1.38 and a thickness of 81.5 nm to 128 nm; depositing magnesium fluoride on a surface of the second polarizer away from the liquid crystal display panel to form a second anti-reflection film, wherein the second anti-reflection film has a refractive index of 1.23 to 1.38 and a thickness of 97.8 nm to 113.8 nm for providing the reflectance at a single or very narrow wavelength region being made to approach zero reflectance as Hahn et al. taught.

Regard to claims 10 and 20, Kazuyuki et al. disclose the liquid crystal display device, wherein the liquid crystal display panel comprises an array substrate [second (lower) transparent insulating substrate 2 with a plural transference electrodes 11], a color filter substrate [first (upper) transparent insulating substrate  1a color filter 12, a black strip 13], and a liquid crystal layer 3 disposed between the array substrate and the color filter substrate, the light-incident surface of the liquid crystal display panel is a surface of the array substrate away from the liquid crystal layer, and the light-emitting surface of the liquid crystal display panel is a surface of the color filter substrate away from the liquid crystal layer.   

2.	Claims 1-2, 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuyuki et al. (JP H06194640) in view of Yuzo et al. (CN 1993633).

Regard to claim 1, Kazuyuki et al. disclose a method for fabricating a liquid crystal display device (see Fig. 1 above), comprising: 
providing a liquid crystal display panel, wherein the liquid crystal display panel comprises a light-incident surface and a light-emitting surface on opposite sides thereof; 
disposing a first polarizer 5 on the light-incident surface of the liquid crystal display panel; 
depositing a first anti-reflection film 7 on a surface of the first polarizer away from the liquid crystal display panel;
disposing a second polarizer 4 on the light-emitting surface of the liquid crystal display panel; and 
depositing a second anti-reflection film 7 on a surface of the second polarizer away from the liquid crystal display panel.  
Regard to claim 11, Kazuyuki et al. disclose a liquid crystal display device, comprising: a liquid crystal display panel comprising 
a light-incident surface and a light-emitting surface on opposite sides thereof; 
a first polarizer 5 disposed on the light-incident surface of the liquid crystal display panel; 
a first anti-reflection film 7 formed on a surface of the first polarizer away from the liquid crystal display panel; 
a second polarizer 4 disposed on the light-emitting surface of the liquid crystal display panel; and 
a second anti-reflection film 6 formed on a surface of the second polarizer away from the liquid crystal display panel.  

However, Kazuyuki et al. fail to disclose the method for fabricating a liquid crystal display device, wherein
depositing magnesium fluoride on a surface of the first polarizer away from the liquid crystal display panel to form a first anti-reflection film, wherein the first anti-reflection film has a refractive index of 1.23 to 1.38 and a thickness of 81.5 nm to 128 nm; 
depositing magnesium fluoride on a surface of the second polarizer away from the liquid crystal display panel to form a second anti-reflection film, wherein the second anti-reflection film has a refractive index of 1.23 to 1.38 and a thickness of 97.8 nm to 113.8 nm.  

Yuzo et al. teach the low refractive index layer is an optical film constructed to provide anti-reflection. The low refractive index layer which has a refractive index of preferably 1.20-1.46, more preferably 1.25-1.46, particularly preferably 1.30-1.46; the low refractive index layer thickness is preferably 50-200 nm, more preferably 70-100 nm.  In the same motivation, it is obvious that the method for fabricating a liquid crystal display device, wherein
depositing magnesium fluoride on a surface of the first polarizer away from the liquid crystal display panel to form a first anti-reflection film, wherein the first anti-reflection film has a refractive index of 1.20-1.46 covering the range of 1.23 to 1.38 and a thickness of 50-200nm covering the range of 81.5 nm to 128 nm; 
depositing magnesium fluoride on a surface of the second polarizer away from the liquid crystal display panel to form a second anti-reflection film, wherein the second anti-reflection film has a refractive index of 1.20-1.46 covering the range of 1.23 to 1.38 and a thickness of 50-200nm covering the range of 97.8 nm to 113.8 nm.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method for fabricating a liquid crystal display device as Kazuyuki et al. disclosed, wherein depositing magnesium fluoride on a surface of the first polarizer away from the liquid crystal display panel to form a first anti-reflection film, wherein the first anti-reflection film has a refractive index of 1.23 to 1.38 and a thickness of 81.5 nm to 128 nm; depositing magnesium fluoride on a surface of the second polarizer away from the liquid crystal display panel to form a second anti-reflection film, wherein the second anti-reflection film has a refractive index of 1.23 to 1.38 and a thickness of 97.8 nm to 113.8 nm for preventing dirt or dust deposited on the optical film and cheap of manufacturing optical film with the excellent performance as Yuro et al. taught.

Regard to claims 2 and 12, Yuro et al. disclose the method or the liquid crystal display device, wherein the magnesium fluoride is deposited on the first polarizer and the second polarizer by vacuum evaporation or sputtering [preparing low refractive index layer can be is realized by low refractive index material such as silicon compound or fluorine-containing compound (such as MgF2, or SiOx (1<x<2) vacuum evaporation or sputtering on the hard coat layer by gas phase method. When the preparation of the low refractive index layer by gas phase method, can use the known method].  

Regard to claims 10 and 20, Kazuyuki et al. disclose the method or the liquid crystal display device, wherein the liquid crystal display panel comprises an array substrate [second (lower) transparent insulating substrate 2 with a plural transference electrodes 11], a color filter substrate [first (upper) transparent insulating substrate  1a color filter 12, a black strip 13], and a liquid crystal layer 3 disposed between the array substrate and the color filter substrate, the light-incident surface of the liquid crystal display panel is a surface of the array substrate away from the liquid crystal layer, and the light-emitting surface of the liquid crystal display panel is a surface of the color filter substrate away from the liquid crystal layer.   

3.	Claims 1-3, 5, 10-13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Woong et al. (KR 20160083652) in view of Hahn et al. (EP 0101033) [or Yuzo et al. (CN 1993633)].

    PNG
    media_image2.png
    357
    409
    media_image2.png
    Greyscale

Regard to claim 1, Woong et al. disclose a method for fabricating a liquid crystal display device, comprising: 
providing a liquid crystal display panel 10, wherein the liquid crystal display panel comprises a light-incident surface [with backlight unit 40 can be emitted to the liquid crystal panel 10] and a light-emitting surface on opposite sides thereof; 
disposing a first polarizer 30 on the light-incident surface of the liquid crystal display panel; 
depositing a first anti-reflection film 60 on a surface of the first polarizer away from the liquid crystal display panel;
disposing a second polarizer 20 on the light-emitting surface of the liquid crystal display panel; and 
depositing a second anti-reflection film 50 on a surface of the second polarizer away from the liquid crystal display panel [the first protective film 22 and 32 may be a film made of optically transparent resin. Specifically, the resin may be at least one selected from the group consisting of polyester-based, cyclic-polyolefin-based, polycarbonate-based, polyether sulfone-based, polysulfone-based, poly An amide type, a polyimide type, a non-halogen type polyolefin type, a polyarylate type, a polyvinyl alcohol type, a polyvinyl chloride type, and a polyvinylidene chloride type. These resin materials have inherently the property of the moisture prevention].  

Regard to claim 11, Woong et al. disclose a method for fabricating a liquid crystal display device, comprising: 
a liquid crystal display panel 10 comprises a light-incident surface [with backlight unit 40 can be emitted to the liquid crystal panel 10] and a light-emitting surface on opposite sides thereof, 
a first polarizer 30 on the light-incident surface or the light-emitting surface of the liquid crystal display panel [a first polarizer should be polarizer 30 on the light-incident surface of the liquid crystal display panel 10 according to dependent claims 3-5; or a first polarizer should be polarizer 20 on the light-emitting surface of the liquid crystal display panel 10 according to dependent claim 9]; and 
a first anti-reflection film 60 on a surface of the first polarizer away from the liquid crystal display panel 
a second polarizer 20 disposed on the light-emitting surface of the liquid crystal display panel 10; and 
a second anti-reflection film 50 formed on a surface of the second polarizer away from the liquid crystal display panel [a first polarizer 20 having a hard coating layer 50 formed on a top surface. The hard coat layer 50 may have a refractive index of 1.46 to 1.47 and a surface roughness (Ra) of 200 nm to 300 nm. In the above range, it is possible to improve the side contrast ratio and lower the luminance non-uniformity to increase the luminance uniformity and may have a reflectance of 1% to 5%, which is similar to anti-reflection property at the rough surface of the hard coating layer 50, which considers as the anti-reflection film on its rough surface].  
However, Woong et al. fail to disclose the method for fabricating a liquid crystal display device, wherein
depositing magnesium fluoride on a surface of the first polarizer away from the liquid crystal display panel to form a first anti-reflection film, wherein the first anti-reflection film has a refractive index of 1.23 to 1.38 and a thickness of 81.5 nm to 128 nm; 
depositing magnesium fluoride on a surface of the second polarizer away from the liquid crystal display panel to form a second anti-reflection film, wherein the second anti-reflection film has a refractive index of 1.23 to 1.38 and a thickness of 97.8 nm to 113.8 nm.  

Hahn et al. teach an optical article having an antireflection coating incorporating another embodiment of the invention which the reflectance at a single or very narrow wavelength region can be made to approach zero reflectance shown in Fig. 3. An antireflection coating 29 is disposed on the surface 28 and consists of a plurality of layers including layers 31, 32 and 33. Layer 31 which can be either conducting or nonconducting is disposed on the surface 28. A layer 32 is disposed on the layer 31 and is formed of a low index material such as magnesium fluoride having an index of refraction of 1.38.  The magnesium flouride layer can typically have a thickness of approximately 110 nanometers.  In the same motivation, it is obvious that the method for fabricating a liquid crystal display device, wherein depositing magnesium fluoride on a surface of the first polarizer away from the liquid crystal display panel to form a first anti-reflection film, wherein the first anti-reflection film has a refractive index of 1.83 in the range of 1.23 to 1.38 and a thickness of 110nm in the range of 81.5 nm to 128 nm; depositing magnesium fluoride on a surface of the second polarizer away from the liquid crystal display panel to form a second anti-reflection film, wherein the second anti-reflection film has a refractive index of 1.83 in the range of 1.23 to 1.38 and a thickness of 110nm in the range of 97.8 nm to 113.8 nm.  Furthermore, Yuzo et al. teach the low refractive index layer is an optical film constructed to provide anti-reflection. The low refractive index layer which has a refractive index of preferably 1.20-1.46, more preferably 1.25-1.46, particularly preferably 1.30-1.46; the low refractive index layer thickness is preferably 50-200 nm, more preferably 70-100 nm.  In the same motivation, it is obvious that the method for fabricating a liquid crystal display device, wherein depositing magnesium fluoride on a surface of the first polarizer away from the liquid crystal display panel to form a first anti-reflection film, wherein the first anti-reflection film has a refractive index of 1.20-1.46 covering the range of 1.23 to 1.38 and a thickness of 50-200nm covering the range of 81.5 nm to 128 nm; depositing magnesium fluoride on a surface of the second polarizer away from the liquid crystal display panel to form a second anti-reflection film, wherein the second anti-reflection film has a refractive index of 1.20-1.46 covering the range of 1.23 to 1.38 and a thickness of 50-200nm covering the range of 97.8 nm to 113.8 nm.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method for fabricating a liquid crystal display device as Woong et al. disclosed, wherein depositing magnesium fluoride on a surface of the first polarizer away from the liquid crystal display panel to form a first anti-reflection film, wherein the first anti-reflection film has a refractive index of 1.23 to 1.38 and a thickness of 81.5 nm to 128 nm; depositing magnesium fluoride on a surface of the second polarizer away from the liquid crystal display panel to form a second anti-reflection film, wherein the second anti-reflection film has a refractive index of 1.23 to 1.38 and a thickness of 97.8 nm to 113.8 nm for providing the reflectance at a single or very narrow wavelength region being made to approach zero reflectance as Hahn et al. taught; for preventing dirt or dust deposited on the optical film and cheap of manufacturing optical film with the excellent performance as Yuro et al. taught.

Regard to claims 2 and 12, Yuro et al. disclose the method or the liquid crystal display device, wherein the magnesium fluoride is deposited on the first polarizer and the second polarizer by vacuum evaporation or sputtering [preparing low refractive index layer can be is realized by low refractive index material such as silicon compound or fluorine-containing compound (such as MgF2, or SiOx (1<x<2) vacuum evaporation or sputtering on the hard coat layer by gas phase method. When the preparation of the low refractive index layer by gas phase method, can use the known method].  
Regard to claims 3 and 13, Woong et al. disclose the method or the liquid crystal display device, wherein 
the first polarizer 31 comprises a protective layer 32, the protective layer 32 is an outermost layer of the first polarizer away from the liquid crystal display panel [with backlight unit 40 can be emitted to the liquid crystal panel 10] and is configured to prevent moisture from entering the first polarizer [the first protective film 22 and 32 may be a film made of optically transparent resin. Specifically, the resin may be at least one selected from the group consisting of polyester-based, cyclic-polyolefin-based, polycarbonate-based, polyether sulfone-based, polysulfone-based, poly An amide type, a polyimide type, a non-halogen type polyolefin type, a polyarylate type, a polyvinyl alcohol type, a polyvinyl chloride type, and a polyvinylidene chloride type. These resin materials have inherently the property of the moisture prevention], and 
the first anti-reflection film is formed on a surface of the protective layer 32 of the first polarizer away from the liquid crystal display panel.  

Regard to claims 5 and 15, Woong et al. disclose the method or the liquid crystal display device, wherein  
the second polarizer 21 comprises an anti-glare coating 22, the anti-glare coating is an outermost layer of the second polarizer away from the liquid crystal display panel [the first protective film 22 may have a haze of 0.2% to 0.3% at a wavelength of 380 nm to 780 nm. In the above range, the side contrast ratio improvement and the luminance non-uniformity reduction effect can be realized; the laminate have low haze of 02-03%, which inherently has the anti-glare property] and 
the second anti-reflection film 50 is formed on a surface of the anti-glare coating 22 of the second polarizer away from the liquid crystal display panel.  

Regard to claims 10 and 20, Woong et al. disclose the method, wherein the liquid crystal display panel comprises 
an array substrate, a color filter substrate, and a liquid crystal layer disposed between the array substrate and the color filter substrate [The liquid crystal panel 10 may include a liquid crystal cell layer sealed between an upper substrate and a lower substrate (not shown), the upper substrate may be a color filter (CF) substrate, and the lower substrate may be a TFT (Thin Film Transistor)], 
the light-incident surface of the liquid crystal display panel is a surface of the array substrate away from the liquid crystal layer, and 
the light-emitting surface of the liquid crystal display panel is a surface of the color filter substrate away from the liquid crystal layer.  

4.	Claims 3-8 & 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuyuki et al. (JP H06194640) in view of Hahn et al. (EP 0101033) [or Yuzo et al. (CN 1993633)] as applied to claims 1, 11 in further view of Shinohara (US 20060001808).

Kazuyuki et al. fail to disclose the feature of claims 3-8 and 13-18.

Shinohara teaches the polarizing film where polyvinyl alcohol (PVA) type resin film doped by iodine or dye laminated with TAC on its both side for the purpose of protection has been used for a polarizing plate in a liquid crystal display. In recent years, hard coating layer on the surface of TAC film is often employed as a scratch prevention and anti-glared (AG) coating is performed for the prevention of flicker of the liquid crystal display. TAC film is also often coated with anti-reflection layer in order to decrease reflection ratio in the case the liquid crystal display. Therefore, the limitations of the following claims obviously are addressed:

Regard to claims 3 and 13, Shinohara teaches the method or the liquid crystal display device, wherein  
the first polarizer comprises a protective layer, the protective layer is an outermost layer of the first polarizer away from the liquid crystal display panel and is configured to prevent moisture from entering the first polarizer [TAC film as anti-static reagent, it brings several problems such as a drop of transparency, coloring, stickiness of the film surface caused by the bleeding of surfactant, and decrease in anti-static property especially under less humidity (moisture) in winter [0006]], and 
the first anti-reflection film is formed on a surface of the protective layer of the first polarizer away from the liquid crystal display panel.  
Regard to claims 4 and 14, Shinohara teaches the method or the liquid crystal display device, wherein 
the second polarizer comprises a hardened layer, the hardened layer is an outermost layer of the second polarizer away from the liquid crystal display panel and is configured to prevent the second polarizer from being scratched and 
the second anti-reflection film is formed on a surface of the hardened layer of the second polarizer away from the liquid crystal display panel.  

Regard to claims 5 and 15, Shinohara teaches the method or the liquid crystal display device, wherein 
the second polarizer comprises an anti-glare coating, the anti-glare coating is an outermost layer of the second polarizer away from the liquid crystal display panel and 
the second anti-reflection film is formed on a surface of the anti-glare coating of the second polarizer away from the liquid crystal display panel.  

Regard to claims 6 and 16, Shinohara teaches the method or the liquid crystal display device, wherein 
the first polarizer comprises a hardened layer, the hardened layer is an outermost layer of the first polarizer away from the liquid crystal display panel and is configured to prevent the first polarizer from being scratched, and 
the first anti-reflection film is formed on a surface of the hardened layer of the first polarizer away from the liquid crystal display panel.  

Regard to claims 7 and 17, Shinohara teaches the method or the liquid crystal display device, wherein 
the second polarizer comprises a hardened layer, the hardened layer is an outermost layer of the second polarizer away from the liquid crystal display panel and is configured to prevent the second polarizer from being scratched[[;]] and 
the second anti-reflection film is formed on a surface of the hardened layer of the second polarizer away from the liquid crystal display panel.  

Regard to claims 8 and 18, Shinohara teaches the method or the liquid crystal display device, wherein 
the second polarizer comprises an anti-glare coating, the anti-glare coating is an outermost layer of the second polarizer away from the liquid crystal display panel, and 
the second anti-reflection film is formed on a surface of the anti-glare coating of the second polarizer away from the liquid crystal display panel.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method for fabricating a liquid crystal display device as Kazuyuki et al. disclosed with the feature of claims 3-8, 13-18 for the prevention of flicker of the liquid crystal display and decreasing reflection ratio in the case the liquid crystal display [0004] as Shinohara taught.

5.	Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Satoru et al.  (KR 20200126396) in view of Hahn et al. (EP 0101033) [or Yuzo et al. (CN 1993633)].

    PNG
    media_image3.png
    223
    750
    media_image3.png
    Greyscale

Satoru et al. disclose the polarizing plates provided through an adhesive layer or an adhesive layer on the functional layer film 16 or hard coating film 15, wherein the functional layer 16 may be composed of an adhesion-improving layer 17, an antireflection layer 18, a barrier layer, a conductive layer, an anti-glare layer, an antistatic layer, an antifouling layer, or a combination thereof can be mentioned; and the hard coating film 15 includes the hard coating layer 12 and the light-transmitting base material 11. The functional film 10 or the hard coating film 15 can be used by being built into a polarizing plate, for example. In addition, in this embodiment, although the functional film 10 and the hard coating film 15 are used as a protective film for polarizers, the use of the functional film 10 and the hard coating film 15 is not specifically limited. Therefore, the limitations of the following claims obviously are addressed:

Regard to claim 1, Satoru et al. disclose a method for fabricating a liquid crystal display device, comprising: 
providing a liquid crystal display panel [a display element 53], wherein the liquid crystal display panel comprises a light-incident surface and a light-emitting surface on opposite sides thereof; 
disposing a first polarizer 31 on the light-incident surface of the liquid crystal display panel; 
depositing a first anti-reflection film 18 on a surface of the first polarizer away from the liquid crystal display panel;
disposing a second polarizer 56 on the light-emitting surface of the liquid crystal display panel; and 
depositing a second anti-reflection film 7 on a surface of the second polarizer away from the liquid crystal display panel [The functional film 10 or the hard coating film 15 can be used by being built into a polarizing plate, for example. In addition, in this embodiment, although the functional film 10 and the hard coating film 15 are used as a protective film for polarizers, the use of the functional film 10 and the hard coating film 15 is not specifically limited, it is obvious that a second anti-reflection film 7 on a surface of the second polarizer away from the liquid crystal display panel]. 

Regard to claim 11, Satoru et al. disclose a liquid crystal display device, comprising: a liquid crystal display panel 50 comprising 
a light-incident surface and a light-emitting surface on opposite sides thereof; 
a first polarizer 31 disposed on the light-incident surface of the liquid crystal display panel [a display element 53]; 
a first anti-reflection film 18 formed on a surface of the first polarizer away from the liquid crystal display panel; 
a second polarizer 56 disposed on the light-emitting surface of the liquid crystal display panel; and 
a second anti-reflection film 6 formed on a surface of the second polarizer away from the liquid crystal display panel [The functional film 10 or the hard coating film 15 can be used by being built into a polarizing plate, for example. In addition, in this embodiment, although the functional film 10 and the hard coating film 15 are used as a protective film for polarizers, the use of the functional film 10 and the hard coating film 15 is not specifically limited, it is obvious that a second anti-reflection film 7 on a surface of the second polarizer away from the liquid crystal display panel].  

However, Satoru et al. fail to disclose the method for fabricating a liquid crystal display device, wherein
depositing magnesium fluoride on a surface of the first polarizer away from the liquid crystal display panel to form a first anti-reflection film, wherein the first anti-reflection film has a refractive index of 1.23 to 1.38 and a thickness of 81.5 nm to 128 nm; 
depositing magnesium fluoride on a surface of the second polarizer away from the liquid crystal display panel to form a second anti-reflection film, wherein the second anti-reflection film has a refractive index of 1.23 to 1.38 and a thickness of 97.8 nm to 113.8 nm.  

Hahn et al. teach an optical article having an antireflection coating incorporating another embodiment of the invention which the reflectance at a single or very narrow wavelength region can be made to approach zero reflectance shown in Fig. 3. An antireflection coating 29 is disposed on the surface 28 and consists of a plurality of layers including layers 31, 32 and 33. Layer 31 which can be either conducting or nonconducting is disposed on the surface 28. A layer 32 is disposed on the layer 31 and is formed of a low index material such as magnesium fluoride having an index of refraction of 1.38.  The magnesium flouride layer can typically have a thickness of approximately 110 nanometers.  In the same motivation, it is obvious that the method for fabricating a liquid crystal display device, wherein depositing magnesium fluoride on a surface of the first polarizer away from the liquid crystal display panel to form a first anti-reflection film, wherein the first anti-reflection film has a refractive index of 1.83 in the range of 1.23 to 1.38 and a thickness of 110nm in the range of 81.5 nm to 128 nm; depositing magnesium fluoride on a surface of the second polarizer away from the liquid crystal display panel to form a second anti-reflection film, wherein the second anti-reflection film has a refractive index of 1.83 in the range of 1.23 to 1.38 and a thickness of 110nm in the range of 97.8 nm to 113.8 nm.  Furthermore, Yuzo et al. teach the low refractive index layer is an optical film constructed to provide anti-reflection. The low refractive index layer which has a refractive index of preferably 1.20-1.46, more preferably 1.25-1.46, particularly preferably 1.30-1.46; the low refractive index layer thickness is preferably 50-200 nm, more preferably 70-100 nm.  In the same motivation, it is obvious that the method for fabricating a liquid crystal display device, wherein depositing magnesium fluoride on a surface of the first polarizer away from the liquid crystal display panel to form a first anti-reflection film, wherein the first anti-reflection film has a refractive index of 1.20-1.46 covering the range of 1.23 to 1.38 and a thickness of 50-200nm covering the range of 81.5 nm to 128 nm; depositing magnesium fluoride on a surface of the second polarizer away from the liquid crystal display panel to form a second anti-reflection film, wherein the second anti-reflection film has a refractive index of 1.20-1.46 covering the range of 1.23 to 1.38 and a thickness of 50-200nm covering the range of 97.8 nm to 113.8 nm.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method for fabricating a liquid crystal display device as Satoru et al. teach disclosed, wherein depositing magnesium fluoride on a surface of the first polarizer away from the liquid crystal display panel to form a first anti-reflection film, wherein the first anti-reflection film has a refractive index of 1.23 to 1.38 and a thickness of 81.5 nm to 128 nm; depositing magnesium fluoride on a surface of the second polarizer away from the liquid crystal display panel to form a second anti-reflection film, wherein the second anti-reflection film has a refractive index of 1.23 to 1.38 and a thickness of 97.8 nm to 113.8 nm for providing the reflectance at a single or very narrow wavelength region being made to approach zero reflectance as Hahn et al. taught; for preventing dirt or dust deposited on the optical film and cheap of manufacturing optical film with the excellent performance as Yuro et al. taught.

Regard to claims 2 and 12, Yuro et al. disclose the method or the liquid crystal display device, wherein the magnesium fluoride is deposited on the first polarizer and the second polarizer by vacuum evaporation or sputtering [preparing low refractive index layer can be is realized by low refractive index material such as silicon compound or fluorine-containing compound (such as MgF2, or SiOx (1<x<2) vacuum evaporation or sputtering on the hard coat layer by gas phase method. When the preparation of the low refractive index layer by gas phase method, can use the known method].  

Regard to claims 3 and 13, Satoru et al. teach the method or the liquid crystal display device, wherein  
the first polarizer comprises a protective layer, the protective layer is an outermost layer of the first polarizer away from the liquid crystal display panel and is configured to prevent moisture from entering the first polarizer [the functional layer 16 may be composed of an adhesion-improving layer 17, an antireflection layer 18, a barrier layer barrier layer, which is a layer having a function of suppressing the permeation of moisture or oxygen], and 
the first anti-reflection film is formed on a surface of the protective layer of the first polarizer away from the liquid crystal display panel.  

Regard to claims 4 and 14, Satoru et al. teach the method or the liquid crystal display device, wherein 
the second polarizer comprises a hardened layer, the hardened layer is an outermost layer of the second polarizer away from the liquid crystal display panel and is configured to prevent the second polarizer from being scratched [The functional film 10 or the hard coating film 15 can be used by being built into a polarizing plate, for example. In addition, in this embodiment, although the functional film 10 and the hard coating film 15 are used as a protective film for polarizers, the use of the functional film 10 and the hard coating film 15 is not specifically limited, it is obvious that the hardened layer is an outermost layer of the second polarizer away from the liquid crystal display panel] and 
the second anti-reflection film is formed on a surface of the hardened layer of the second polarizer away from the liquid crystal display panel [it is obvious that a second anti-reflection film 7 on a surface of the second polarizer away from the liquid crystal display panel].  

Regard to claims 5 and 15, Satoru et al. teach the method or the liquid crystal display device, wherein 
the second polarizer comprises an anti-glare coating, the anti-glare coating is an outermost layer of the second polarizer away from the liquid crystal display panel [the functional layer 16 may be composed of an adhesion-improving layer 17, an antireflection layer 18, an anti-glare layer] and 
the second anti-reflection film is formed on a surface of the anti-glare coating of the second polarizer away from the liquid crystal display panel [it is obvious that a second anti-reflection film 7 on a surface of the second polarizer away from the liquid crystal display panel].  

Regard to claims 6 and 16, Satoru et al. teach the method or the liquid crystal display device, wherein 
the first polarizer 31 comprises a hardened layer, the hardened layer 15 is an outermost layer of the first polarizer away from the liquid crystal display panel and is configured to prevent the first polarizer from being scratched, and 
the first anti-reflection film 18 is formed on a surface of the hardened layer of the first polarizer away from the liquid crystal display panel.  

Regard to claims 7 and 17, Satoru et al. teach the method or the liquid crystal display device, wherein 
the second polarizer comprises a hardened layer, the hardened layer is an outermost layer of the second polarizer away from the liquid crystal display panel and is configured to prevent the second polarizer from being scratched [The functional film 10 or the hard coating film 15 can be used by being built into a polarizing plate, for example. In addition, in this embodiment, although the functional film 10 and the hard coating film 15 are used as a protective film for polarizers, the use of the functional film 10 and the hard coating film 15 is not specifically limited, it is obvious that the hardened layer is an outermost layer of the second polarizer away from the liquid crystal display panel] and 
the second anti-reflection film is formed on a surface of the hardened layer of the second polarizer away from the liquid crystal display panel [it is obvious that a second anti-reflection film 7 on a surface of the second polarizer away from the liquid crystal display panel].  

Regard to claims 8 and 18, Satoru et al. teach the method or the liquid crystal display device, wherein 
the second polarizer comprises an anti-glare coating, the anti-glare coating is an outermost layer of the second polarizer away from the liquid crystal display panel [it is obvious that the anti-glare coating is an outermost layer of the second polarizer away from the liquid crystal display panel], and 
the second anti-reflection film is formed on a surface of the anti-glare coating of the second polarizer away from the liquid crystal display panel [it is obvious that a second anti-reflection film 7 on a surface of the second polarizer away from the liquid crystal display panel].  
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871